EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hanscom on March 11, 2021.
The application has been amended as follows: 
Canceled claims 1-14, 16, 20, 23, 24 and 28-30.
Inserted new claim 31 as follows:
31. (New) A clamp preventing the collapsibility and adjustability of a firearm rear stock assembly, the rear stock assembly comprising a buffer tube having a cylindrical outer surface which is telescopically received within a cylindrical bore of a butt stock, the clamp comprising: 
an inside swing arm and an outside swing arm, each swing arm comprising a partially-cylindrical ring portion having an inner surface approximately the same diameter as the outer surface of the buffer tube, a hinged portion at one circumferential end thereof and a fastening portion at the other circumferential end thereof;  
wherein the inside swing arm is rotatably joined to the outside swing arm by a hinge pin extending through aligned holes in the hinged portions of the swing arms, and wherein the fastening portion of one of the swing arms comprises a fastener slot and the fastening portion of the other of the swing arms comprises a threaded hole;  

a lock plate having a through hole and a threaded hole spaced along a length thereof;
wherein a lock plate fastener extends through the lock plate through hole and threadably engages a threaded hole in an outer surface of the ring portion of the outside swing arm to attach the lock plate thereto, and wherein the lock plate longitudinally-extends parallel to a longitudinal axis of the buffer tube and the clamp; and 
a set screw which threadably engages the lock plate threaded hole and extends therethrough to clamp against an outer surface of the butt stock, wherein the set screw is adjusted to focus pressure on the butt stock to prevent the collapsibility and adjustability of the firearm rear stock assembly.
Amended claim 15 as follows:
15. (Currently Amended) The clamp of claim [[14]] 31, wherein the hinge pin is located such that when the clamp is tightened [[through]] via the swing arm fastener, the hinge pin is disposed in a location not at the top of the [[rear]] butt stock 


Amended claim 17 as follows:
17. (Currently Amended) The clamp of claim [[15]] 31, wherein the hinged portion of the outside swing arm s two spaced apart hollow tubes and the hinged portion of the inside swing arm comprises a single hollow tube disposed between the spaced apart hollow tubes, and wherein the hinge pin extends through aligned holes in the hollow tubes. 
Amended claim 18 as follows:
 18. (Currently Amended) The clamp of claim 17, wherein spaced apart hollow tubes and the single hollow tube is approximately equal to the hinge pin length.  
Amended claim 19 as follows:
19. (Currently Amended) The clamp of claim 18, wherein the hinge pin is  inserted into the two spaced apart hollow tubes and the single hollow tube to allow the inside swing arm and the outside swing arm to rotate about the hinge pin.  
Amended claim 25 as follows:
25. (Currently Amended) The clamp of claim [[24]] 31, wherein the set screw [[additionally]] comprises a tip, and wherein the set screw can [[the]] be rotated in and out of the lock plate [[tapped]] threaded hole to affect an amount of pressure the tip places on the butt stock of [[a]] the firearm.  



Amended claim 26 as follows:
26. (Currently Amended) The clamp of claim 25, wherein the amount of pressure can be increased to secure the clamp, thereby stopping the collapsibility and adjustability of a firearm rear stock assembly.  
Amended claim 27 as follows:
27. (Currently Amended) The clamp of claim 25, wherein the amount of pressure can be decreased to release the clamp, thereby allowing for the collapsibility and adjustability of a firearm rear stock assembly. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 31, Green (US 1,357,232) in view of Kosloff (US 5,024,303), Cassel et al. (US 2005/0099001) and Breslin (US 6,010,144) discloses the claimed clamp with the exception of wherein the inside swing arm and the outside swing are joined around the buffer tube such that the inner surfaces thereof correspondingly engage the outer surface of the buffer tube, and a swing arm fastener extends through the fastener slot and threadably engages the threaded hole to lock the clamp in a fixed position on the buffer tube, such that the rear stock assembly cannot be adjusted without first backing off the swing arm fastener; and comprising a set screw which threadably engages the lock plate threaded hole and extends therethrough to clamp against an outer surface of the butt stock, wherein the set screw is adjusted to focus pressure on the butt stock to prevent the collapsibility and adjustability of the firearm rear stock assembly.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

03/11/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619